FARR, J.
Epitomized Opinion
Webber brought an action against the Director General of Railroads to recover for personal injuries. A yard switchman was injured, while riding on the front footboard of his switch engine and going in on the house track. A board sticking out from underneath the freight platform, caught his right limb between the plank and the front of the engine, from which he sustained serious injury. The evidence was in conflict as to how the plank got there, but there was some testimony indicating that it had been placed there by some boys. At the time of the accident the plaintiff was assisting in the removal of three cars which were to be moved only a short distance. The jury returned a verdict for the plaintiff in the sum of 20,000. Court of appeals reversing judgment, held:
1. A man engaged in moving intra-state cars preliminary to receiving interstate cars is not engaged in interstate commerce.
2. As the switchman moved the cars for the purpose of an intra-state movement at the moment of the accident the crew was engaged in intra-state commerce.
3. As there was, no evidence tending to show that railroad or anyone in its employ had the plank at the platform or used it, or placerd' it where it l did the injury or that a sufficient length of time elapsed to charge the Director General with notice, under the circumstances the finding of the jury as to the placing of the plank was manifestly against the weight of the evidence.